Tilton Beldner LLP                                                          www.tiltonbeldner.com
                                                                                      626 RXR Plaza
                                                                              Uniondale, NY 11556
                                                                         Direct Tel.: (516) 262-3602
                                                                                Fax: (516) 324-3170
                                                                        jbeldner@tiltonbeldner.com




                                                              November 13, 2019

Via ECF
Hon. Judge Jesse M. Furman
U.S. District Judge
Southern District of New York
40 Foley Street
New York, NY, 10017

       Re:     Deleston v. House of Lasagna, Inc. d/b/a House of Lasagna, el al
               Index No.: 19-CV-5140 (JMF)

Dear Judge Furman:
        This office represents Defendants in this action, and I write to respectfully request a one
week extension of the deadline for the parties to submit a stipulation of discontinuance in this case.
The current deadline is November 15, 2019. The parties have agreed to resolve this case and have
executed a settlement agreement. However, due to an unforeseen family emergency, I will be
traveling to Florida until early next week, and will be unable to meet with my client to finalize this
matter. I have spoken to Plaintiff’s counsel, and he consents to this request.
       Thank you for your time and consideration regarding this matter.




                                                      Very Truly Yours,

                                                      _______/S/_____________
                                                      Joshua Beldner
CC:    VIA ECF
       Counsel for all parties         Application GRANTED. The deadline to submit a stipulation of
                                       discontinuance is hereby EXTENDED to November 22, 2019. The
                                       Clerk of Court is directed to terminate ECF No. 24. SO ORDERED.




                                       November 14, 2019
